         Case 1:20-mj-00054-NYW Document 2 Filed 05/02/20 USDC Colorado Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                         District of Colorado

                       United States of America                           )
                                                                          )
                                     v.                                   )          Case No.     20-mj-00054-NYW
                                                                          )
                                                                          )
                                                                          )
                         BRADLEY BUNN                                     )
                                 Defendant


                                                      ARREST WARRANT
 TO:     Any authorized law enforcement officer
        YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary
 delay (name of person to be arrested) BRADLEY BUNN who is accused of an offense or violation based on the following
 document filed with the court:
    Indictment               Superseding Indictment           Information                 Superseding Information             Complaint
    Probation Violation Petition             Supervised Release Violation Petition            Violation Notice        Order of the Court


 This offense is briefly described as follows:

26 U.S.C. §§ 5841, 5845, 5861(d), and 5871 - Possessing Unregistered Firearms




Date:     02August
             May 2020
                   25, 2012
                                                                                              _______________________
                                                                                               ____
                                                                                                  ___________________
                                                                                                                   ___
                                                                                                   IIssuing
                                                                                                        i officer’s
                                                                                                            ffi ’ signature
                                                                                                                    i  t
                                                                                               NinaY.Wang
City and state:      Denver,Colorado                                                        _______________________
                                                                                               UnitedStatesMagistrateJudge
                                                                                                  Printed name and title

                                                               Return
                    This warrant was received on (date)                              , and the person was arrested on (date) at
          (city and state)                                                       .

           Date:                                                ______________________
                                                                Arresting officer’s signature


                                                                _______________________
                                                                Printed name and title
